TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00642-CR


Naquan Tyreek Boyd, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 62071, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant seeks to appeal from the trial court's judgment convicting him of
deadly conduct.  Appellant was charged with aggravated assault with a deadly weapon and,
according to the trial court's judgment, agreed to the terms of a plea bargain and pled guilty to the
lesser-included charge of deadly conduct.  Appellant filed his notice of appeal in the trial court on
about September 26, 2008.  The trial court has certified that the cause was a plea-bargain case and
that appellant has no right of appeal.  Thus, the appeal is dismissed.  See Tex. R. App. P. 25.2(d).

					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   December 19, 2008
Do Not Publish